Case: 2:19-cv-02006-MHW-EPD Doc #: 45 Filed: 11/12/19 Page: 1 of 8 PAGEID #: 419




                                  IN THE UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF OHIO


       WILLIAM BURKE                                 :       Case No. 2:19-CV-2006
                                                     :
                     Plaintiff,                      :       (Judge WATSON)
                                                     :       (Mag. Judge DEAVERS)
              v.                                     :
                                                     :
       JAMES ALEX FIELDS ET AL.,                     :
                                                             REPLY IN SUPPORT OF
                                                     :
                                                             MOTION TO DISMISS
                     Defendants.                     :
                                                     :
                                                     :



              Defendant Traditionalist Worker’s Party (“TWP”) replies in support of it’s Motion to

       Dismiss the Plaintiff’s Amended Complaint as follows:

              State Law Claims Barred by Statute of Limitations

              1. Plaintiff’s Count Four-Civil Conspiracy to Inflict Emotional Distress

                     The generally applicable statute of limitations for a claim of intentional

              infliction of emotional distress is four years. Yeager v. Local Union 20, Teamsters,

              Chauffeurs, Warehousemen & Helpers of Am., 6 Ohio St. 3d 369, 375 (1983).

              However, when the acts underlying the claim would support another tort, the statute of

              limitations for that other tort governs the claim for intentional infliction of emotional

              distress. Allen v. Pirozzoli, (8th Dist.) 2016-Ohio-2645 at ¶ 7.

                     In order to determine the applicable statute of limitations for a particular claim,

              courts must look to the actual nature or subject matter of the acts giving rise to the

              complaint rather than the form in which the action is pleaded. Id.at ¶7. A party cannot

              transform one cause of action into another through clever pleading or an alternate




                                                         1
Case: 2:19-cv-02006-MHW-EPD Doc #: 45 Filed: 11/12/19 Page: 2 of 8 PAGEID #: 420




                theory of law in order to avail itself of a more satisfactory statute of limitations. Id. at

                ¶ 7.

                         The statute of limitations on an Ohio claim for civil conspiracy is the same as

                the statute that applies to the underlying cause of action. Cramer v. Fairfield Medical

                Center, 2009 Ohio 3338 at ¶ 69 (Ohio App. 5th Dist). A civil conspiracy claim is a

                derivative claim and cannot be maintained absent an actionable underlying tort.

                Cantleberry v. Holbrook, 2013 Ohio 2675 at ¶22. (Ohio App. 5th Dist.) “The limitation

                is imposed on the cause of action and the form in which the action is brought is

                immaterial” Strock v. Pressnell, 38 Ohio St. 3d 207, 216 (1988.)

                         The Plaintiff’s conspiracy/emotional distress claim alleges violent physical
                                               1
                assault of the Plaintiff.          It is true that Plaintiff also alleges he witnessed the actual

                moment of death of Heather Heyer. However, according to the Complaint Ms. Heyer

                died a violent death as a result of a physical assault. 2

                         Plaintiff is not permitted to pick the cause of action with the most useful statute

                of limitations. His causes of action all have to do with violent assault of his person and

                his witnessing the effects of that assault on at least one other person.

                         Therefore, Plaintiff’s Fourth cause of action is one for assault and battery or

                for a violent crime. Either way, the applicable cause of action is one year in Ohio.

                Evans v. Henderson, (10th Dist.) 2018 Ohio 2531 at ¶ 13 (statute of limitations for

                civil claim for assault or battery is one year); State ex rel. County of Cuyahoga v.




       1 Amended Complaint at ¶4 “attempted murder” of Plaintiff; ¶134 attacked and rendered unconscious and
       bleeding profusely, ¶195 “violent acts”, ¶197 attack that injured the plaintiff’, and ¶201 attack that, inter alia,
       caused severe physical harm to the plaintiff.
       2
         Amended Complaint at ¶¶2 and 197.



                                                                 2
Case: 2:19-cv-02006-MHW-EPD Doc #: 45 Filed: 11/12/19 Page: 3 of 8 PAGEID #: 421




                 Jones Lang Lasalle Great Lakes Co., (8th Dist.) 2017 Ohio 7727 at ¶ 130. (statute of

                 limitations for civil cause of action for criminal act is one year.)

                         Accordingly, Plaintiff’s Fourth cause of action must be dismissed as barred by

                 the statute of limitations.

                 2. Plaintiff’s Count Five-Inciting Violence

                         Plaintiff brings this cause of alleging a violation of Ohio R.C. 2917.01 and

                 admits that the statute is a criminal statute. 3 The only way to bring an Ohio state law

                 claim for violation of a criminal statute is by means of the authorization found in the

                 modern version R.C. 2307.60. Jacobson v. Kaforey, 149 Ohio St. 3d 398, 401 (2016.)

                 There would be no reason for the existence of the Jacobson case or it’s holding if

                 Plaintiffs could just bring a “negligence per se” claim based on a criminal statute.

                 Jacobson at 412 ¶56.

                         A cause of action under R.C. 2307.60 is subject to a one-year statute of

                 limitations. State ex rel. County of Cuyahoga v. Jones Lang Lasalle Great Lakes Co.,

                 (8th Dist.) 2017 Ohio 7727 at ¶ 130. As explained above, this one-year limitation

                 would control even if this count were pled as a conspiracy.

                         Accordingly, and even though Plaintiff filed an Amended Complaint that

                 deleted the explicit reference to R.C. 2307.60 found in the original Complaint 4,

                 Plaintiff’s Count Five must be dismissed as barred by the statute of limitations.

                 42 USC §1986 Claim Barred by Statute of Limitation

                         Plaintiff did not address the dismissal of his Count Nine, 42 U.S.C §1986

                 claim in his response in opposition. Plaintiff therefore appears to have conceded this


       3   Amended Complaint at ¶207.
       4   DE 1 at ¶ 199, 209



                                                          3
Case: 2:19-cv-02006-MHW-EPD Doc #: 45 Filed: 11/12/19 Page: 4 of 8 PAGEID #: 422




                 issue. Unless the Court is unconvinced by TWP’s initial presentation of the matter,

                 this Count must be dismissed.

                 Personal Jurisdiction

                         “[O]nly a limited set of affiliations with a forum will render a defendant

                 amenable to all-purpose jurisdiction there. For an individual, the paradigm forum for

                 the exercise of general jurisdiction is the individual's domicile; for a corporation, it is

                 an equivalent place, one in which the corporation is fairly regarded as at home…With

                 respect to a corporation, the place of incorporation and principal place of business are

                 "paradig[m] ... bases for general jurisdiction. Daimler Ag v. Bauman, 134 S. Ct. 746,

                 760 (2014.)

                         Jurisdiction over a corporation may also be had where it’s contacts with a

                 forum State are “so continuous and systematic” as to render the corporate defendant

                 “essentially at home in the forum State." BNSF Ry. Co. v. Tyrrell, 137 S. Ct. 1549,

                 1552. (2017.)

                         “A corporation that operates in many places can scarcely be deemed at home in

                 all of them.” Id. at 1559. “the Fourteenth Amendment's Due Process Clause does not

                 permit a State to hale an out-of-state corporation before its courts when the

                 corporation is not "at home" in the State and the episode-in-suit occurred

                 elsewhere 5. Daimler AG v. Bauman, 134 S.Ct. 746, 754 (2014). Even owning over

                 2,000 miles of railroad track and employing more than 2,000 employees in a forum

                 State is not necessarily sufficient to allow for personal jurisdiction where the

                 corporation’s total operation is significantly larger than that. BNSF Ry. Co. at 1554.



       5   Emphasis added.



                                                         4
Case: 2:19-cv-02006-MHW-EPD Doc #: 45 Filed: 11/12/19 Page: 5 of 8 PAGEID #: 423




                       The Amended Complaint alleges that Matt Heimbach was “a leader” of TWP

               and “a member and agent of TWP” 6. It alleges that TWP has “three dozen active

               chapters and 500 members across the United States.” 7 It alleges TWP ran a candidate

               for political office in Ohio and makes the conclusory statement that TWP is “based out

               of Cincinnati, Ohio.” 8

                       It is common practice in lawsuits all over this country to allege something

               along the lines of “Defendant is incorporated in Ohio with it’s principal place of

               business at 1234 Conclusory Statement Street, Dismissal, OH 45242”. The fact that

               Plaintiff has failed to do this implies that he cannot. That implication should render his

               allegations regarding TWP domicile implausible for purposes of FRCP 12 analysis.

                       There is a no reason to mention chapters in Ohio or running a candidate for

               office in New Carlisle if Plaintiff actually had any reasonable basis for alleging TWP

               is incorporated in or has it’s principal place of business in Ohio. There is no plausible

               reason to use the phrase “based out of” rather than “incorporated in” or “principal

               place of business” unless Plaintiff cannot reasonably do so. Plaintiff’s “based out of”

               allegation, then, is an implicit admission that TWP is neither incorporated in, nor has

               its principal place of business in, Ohio.

                       That being the case, Plaintiff must show “continuous and systematic” contacts

               with Ohio to properly allege jurisdiction over TWP. Plaintiff’s entire attempt at this,

               apart from allegations about internet communication discussed in TWP’s Motion to

               Dismiss, is the New Carlisle candidate and the two chapters and one member


       6 Amended Complaint at ¶26
       7 Id. at ¶27.
       8 Id. at ¶27.




                                                           5
Case: 2:19-cv-02006-MHW-EPD Doc #: 45 Filed: 11/12/19 Page: 6 of 8 PAGEID #: 424




                  (Heimbach) or two members if the Court assumes the New Carlisle candidate was also

                  a member. Plaintiff does not explain how two chapters out of three dozen nationally,

                  or two members out of five hundred nationally, meets the required legal standard.

                           Plaintiff’s burden on the issue of personal jurisdiction is indeed slight.

                  Nevertheless, Plaintiff has failed to plead sufficient facts to demonstrate that this Court

                  has personal jurisdiction over TWP. Accordingly, all claims against TWP must be

                  dismissed.

                  Improper Venue

                           Plaintiff made little effort to address venue in his Response. Yet the issue of

                  venue is fatal to Plaintiff’s attempt to litigate in this Court. The Amended Complaint

                  states unequivocally that the car attack that injured Plaintiff, and all insulting activity

                  that “terrorized” Plaintiff, occurred in the Western District of Virginia. 9 The Amended

                  Complaint fails to allege that “all defendants are residents of the State in which the

                  District is located.”

                           Accordingly, Plaintiffs Complaint must be dismissed or transferred to the

                  Western District of Virginia.

                  Conspiracy Theory of Jurisdiction

                           The Sixth Circuit has not adopted the conspiracy theory of jurisdiction. US v.

                  Marayusu Industries Co., Ltd. 229 F. Supp. 3d 659, 673 (2017) (recognizing no Sixth

                  Circuit approval but considering applying in criminal case while recognizing

                  difference between civil and criminal standards.) District Courts in this Circuit have

                  not been enthusiastic in adopting the theory absent an order from the Sixth Circuit.

                   Hollar v. Philip Morris, Inc., 43 F. Supp. 2d 794, 802 n.7 (N.D. Ohio
       9   Amended Complaint at ¶¶ 3, 4, 19, 21, 25, 26, 27, 28, 30, 45, 175, 198.



                                                                 6
Case: 2:19-cv-02006-MHW-EPD Doc #: 45 Filed: 11/12/19 Page: 7 of 8 PAGEID #: 425




             1998) (declining to apply the conspiracy theory of jurisdiction); In re Auto. Parts

             Litig., Nos. 2:13-cv-02502, 2:13-cv-02503, 2015 WL 4508938, at *4 (E.D. Mich. July

             24, 2015) (declining to apply the conspiracy theory of personal jurisdiction absent an

             explicit directive by the Sixth Circuit to do so). Prakash v. Altadis U.S.A. Inc., No.

             5:10 CV 33, 2012 WL 1109918, at *18 (N.D. Ohio Mar. 30, 2012). (the ‘absent co-

             conspirator’ doctrine alleged [as a basis for personal jurisdiction] is not recognized as

             a means for establishing personal jurisdiction in this district.”)

                    Notably, no Ohio State Court appears to have ever applied the conspiracy

             theory of jurisdiction. Moreover, the U.S. Circuit Courts that have adopted it have

             applied a test that is unhelpful to the Plaintiff. “[T]he plaintiff must allege that (1) a

             conspiracy existed; (2) the defendant participated in the conspiracy; and (3) a co-

             conspirator's overt acts in furtherance of the conspiracy had sufficient contacts with a

             state to subject that co-conspirator to jurisdiction in that state.” Charles Schwab Corp.

             v. Bank of America Corp., 883 F. 3d 68, 87 (2d Cir. 2018) citing Unspam Techs., Inc.

             v. Chernuk, 716 F.3d 322, 329 (4th Cir. 2013).

                    “[A] co-conspirator's presence within the forum might reasonably create the

             `minimum contacts' with the forum necessary to exercise jurisdiction over another co-

             conspirator if the conspiracy is directed towards the forum…” Melea, Ltd. v. Jawer

             SA, 511 F.3d 1060, 1070 (10th Cir. 2007).

                    To conclude this section: First, There is exactly zero precedent from Ohio

             Courts allowing for the application of the conspiracy theory of jurisdiction in Ohio;

             Second, no federal District Court sitting in Ohio seems to have ever applied the theory




                                                      7
Case: 2:19-cv-02006-MHW-EPD Doc #: 45 Filed: 11/12/19 Page: 8 of 8 PAGEID #: 426




              to a civil case; Third, the U.S. Circuit Courts that have applied the theory appear to

              require an act in furtherance directed toward the forum State.

                      Therefore, even if this Court were to apply the conspiracy theory of

              jurisdiction to this case, the Plaintiff would fail since his Amended Complaint is long

              on allegations of acts taken on the internet or in Virginia and very short on allegations

              of acts in furtherance of the alleged conspiracy directed to Ohio.

              CONCLUSION

                      The Plaintiff’s Amended Complaint must be dismissed in it’s entirety as to

              defendant TWP.

                                                            Respectfully Submitted,


                                                            s/ James E. Kolenich
                                                            __________________________
                                                            James E. Kolenich (OH 77084)
                                                            KOLENICH LAW OFFICE
                                                            9435 Waterstone Blvd. #140
                                                            Cincinnati, OH 45249
                                                            (513) 444-2150
                                                            (513) 297-6065 (fax)
                                                            JEK318@gmail.com


                                      CERTIFICATE OF SERVICE

            A true copy of the foregoing was served via the Court’s CM/ECF system on
       November 12, 2019 as listed below:

       All parties of record

       No party requires or has requested service by other means



                                                            s/ James E. Kolenich

                                                            _____________________
                                                            James E. Kolenich (OH #77084)




                                                      8
